                 Case 3:20-cv-05955-MLP Document 7 Filed 06/14/21 Page 1 of 2




 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 7

 8   ALLEN DALE VERGARA,

 9                              Plaintiff,                   Case No. C20-5955-MLP

10          v.                                               ORDER TO SHOW CAUSE

11   COMMISSIONER OF SOCIAL SECURITY,

12                              Defendant.

13
            On September 30, 2020, this Court granted Plaintiff’s application to proceed in forma
14
     pauperis. (Dkt. # 3.) On that same day, Plaintiff’s complaint was filed, and a summons was
15
     issued to Defendant on October 1, 2020. (Dkt. ## 4-5.) On March 5, 2021, Plaintiff filed a proof
16
     of service documenting that Defendant was served on December 10, 2020. (Dkt. # 6.) However,
17
     to date, neither party has filed a brief, an extension request, or any form of update on this case
18
     with the Court.
19
            It is within the inherent power and discretion of the court to dismiss a civil case for lack
20
     of prosecution. Fed. R. Civ. P. 41(b); see McKeever v. Block, 932 F.2d 795, 797 (9th Cir. 1991)
21
     (failure to prosecute must be unreasonable in order to support dismissal). The Court weighs five
22
     factors to determine if involuntary dismissal for lack of prosecution is proper. Pagtalunan v.
23
     Galaza, 291 F.3d 639, 642 (9th Cir. 2002) (citation omitted). Specifically, the Court considers:



     ORDER TO SHOW CAUSE - 1
                Case 3:20-cv-05955-MLP Document 7 Filed 06/14/21 Page 2 of 2




 1   (1) the public’s interest in expeditious resolution of litigation; (2) the court’s need to manage its

 2   docket; (3) the risk of prejudice to the defendant; (4) the public policy favoring disposition of

 3   cases on their merits; and (5) the availability of less drastic alternatives. Id. Dismissal is proper

 4   where at least four factors support dismissal or where at least three factors “strongly” support

 5   dismissal. Beck v. Pike, 2017 WL 530354, at *5 (W.D. Wash. Feb. 9, 2017) (quoting Hernandez

 6   v. City of El Monte, 138 F.3d 393, 399 (9th Cir. 1998)).

 7          Accordingly, Plaintiff is ORDERED to show cause by June 21, 2021, why the Court

 8   should not dismiss the complaint in this matter for failure to prosecute. Absent a timely response

 9   to this Order, this action will be dismissed without prejudice.

10

11          Dated this 14th day of June, 2021.

12

13
                                                            A
14                                                          MICHELLE L. PETERSON
                                                            United States Magistrate Judge
15

16

17

18

19

20

21

22

23




     ORDER TO SHOW CAUSE - 2
